ORDER OF MULTIDISTRICT LITIGATION PANEL

                       Order Pronounced June 19, 2006


 THE MOTION IN THE FOLLOWING MULTIDISTRICT LITIGATION CASE IS DISMISSED FOR
                            WANT OF JURISDICTION:


04-0606     IN RE  SILICA PRODUCTS LIABILITY LITIGATION
            GlobalSantaFe's motion for reconsideration of remand order
           dismissed for want of jurisdiction

 Justice Smith delivered the opinion of the Multidistrict Litigation Panel,
     joined by Justice Peeples, Justice Lang, Justice Hanks, Judge Ables

                       (Justice Castillo not sitting)